EXHIBIT 10.18
 
VIA E-MAIL TO MIKO@MIKALCO.COM
Avraham (Miko) Gilat
Mikal Group Ltd.
1 Azrieli Center, Circular Tower
Tel-Aviv, Israel
 
December 2, 2009
 
Re:
Loan Agreement between

Defense Solutions, Inc. and Mikal Grou
 
Dear Miko:
 
This letter is intended to confirm our agreement with respect to the
modification of certain terms of the Loan Agreement dated as of November 1, 2007
between Defense Solutions, Inc. (“Defense Solutions”) and Mikal Group Ltd. (the
“Loan Agreement”) and the Promissory Note dated November 1, 2007 (the “Note”)
issued pursuant to the Loan Agreement.
 
1.
Defense Solutions shall arrange for the payment of a $100,000 extension fee (the
“Extension Fee”) to Mikal Group Ltd.  Upon delivery of such extension fee, the
Maturity Date of the Note shall be automatically extended until November 30,
2010.  All accrued and unpaid interest under the Note shall be due upon the
extended Maturity Date of the Note.  Mikal Group Ltd. acknowledges that the
extension fee payable pursuant to this Paragraph 1 shall be in full satisfaction
of all other extension fees which may have been owed to date.

 
2.
Upon delivery of the Extension Fee, Sections 6.1 and 6.2 of the Loan Agreement
shall be amended and restated to read in their entirety as follows:

 
6.           REVENUE STREAM
 
6.1           In addition to the Loan (and any interest accrued thereupon and/or
the Extension Fee, if any), but in lieu of the Warrant Coverage (as defined
below in section 7), the Company shall pay the Lender a percentage of Defense
Solutions Holding, Inc.’s EBITDA realized until the later of (i) the last day of
the calendar quarter immediately preceding the date of the full payment of the
Note or (ii) November 30, 2010 equal to 25%, up to a maximum  amount equal to
one (1) times the Aggregate Advances loaned to the Company (“Revenue Stream
Payments.  In order to avoid any doubts, the Revenue Stream Payments shall be
paid by the Company regardless of whether the Loan remains outstanding or not.
 
 
 

--------------------------------------------------------------------------------

 

6.2           Payment of the Revenue Stream Payments shall be made not later
than May 31, 2011 with respect to amounts owed with respect to the period ending
November 30, 2010, based on the audited financial statements Defense Solutions
Holding, Inc. for 2010. To the extent that any additional Revenue Stream
Payments are owed with respect to periods after November 30, 2010, such payments
shall be made within sixty (60) days of the end of each calendar quarter and
shall be based upon the financial statements included by Defense Solutions
Holding, Inc. in its quarterly reports filed with the Securities and Exchange
Commission (the “SEC Reports”). Notwithstanding the provisions of Section 8.4,
upon any payment of such Revenue Stream Payments, the Company shall furnish the
Lender a certified copy of any such audited financial statements or SEC Reports,
as the case may be.
 
3.
Upon delivery of the Extension Fee, Section 7 of the Loan Agreement shall be
amended and restated to read in its entirety as follows:

 
7.           WARRANT COVERAGE
 
In addition to the Loan (and any interest accrued thereupon and/or the Extension
Fee, if any), but as an alternative to the Revenue Stream Payments, the Lender
may elect, in its sole discretion, at any time on or prior to October 31, 2010,
to have a warrant coverage (the “Warrant Coverage”), whereby each hundred
thousand United States dollars (US$100,000) actually Advanced to the Company
under this Agreement shall entitle the Lender to purchase 2,710,071 shares of
common stock of Defense Solutions Holding, Inc., at an exercise price per share
equal to the par value of Defense Solutions Holding, Inc.’s capital stock (i.e.
US $0.001) all as detailed in a Warrant.  The Warrant shall be exercisable for a
period of seven (7) years from the date thereof, by means of cash or
cancellation of all or part of the indebtedness represented by the Note, on a
dollar for dollar basis.
 
5.
The Warrant shall be in the form attached as Exhibit A hereto.

 
If you agree with the terms set forth above, please countersign this letter in
the space provided below and return the signed copy to the undersigned.
 

   
Defense Solutions, Inc.
           
By:  
     
Name:  
  Timothy D. Ringgold
   
Title:  
  Chief Executive Officer
 

 

 
Agreed to:
         
Mikal Group Ltd.
       
By:
   
Name:
Avraham (Miko) Gilat
 
Title:
President
 

 
 
 

--------------------------------------------------------------------------------

 